Citation Nr: 1639219	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for impairment, left knee.

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to a temporary total 100 percent evaluation based on surgical or other treatment necessitating convalescence.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which declined to reopen a previously denied claim of service connection for left knee impairment, and denied entitlement to a temporary total 100 percent evaluation for the same.  

The Veteran requested a Travel Board hearing at the RO in his December 2012 VA Form 9, and such a hearing was scheduled for July 14, 2016.  However, the hearing request was withdrawn in a statement submitted the date of the scheduled hearing.  

A rating decision dated August 2015 denied, inter alia, service connection for bilateral hearing loss, tinnitus, and depression, and a January 2016 rating decision declined to reopen previously denied claims of service connection for hepatitis C and a skin disability.  Notices of disagreement (NOD) were filed as to these rating decisions in September 2015 and March 2016, respectively.  However, remand is not necessary under 38 C.F.R. § 19.9(c) (2016) and Manlincon v. West, 12 Vet. App. 238 (1998), inasmuch as both NODs were acknowledged by the RO in correspondences dated October 2015 and March 2016, respectively, and they are also currently listed as pending claims in the VBMS system.  

Although the RO declined to reopen the Veteran's claim of service connection for left knee impairment, the Board must also address the question of reopening before, if warranted, proceeding to the merits.  A threshold consideration in any case concerning a previously denied claim is whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  By the decision below, the Board is reopening the claim of service connection for left knee impairment because new and material evidence has been submitted.  The underlying issue of entitlement to service connection for left knee disability, and entitlement to a temporary total 100 percent evaluation, are addressed in the remand that follows the decision.
FINDINGS OF FACT

1. In an unappealed July 2008 decision, the RO denied an application to reopen a previously denied claim of service connection for impairment, left knee.

2.  The evidence submitted since the July 2008 RO decision is not cumulative and redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for impairment, left knee.


CONCLUSIONS OF LAW

1. The July 2008 decision denying reopening of a claim of service connection for impairment, left knee, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302 (2016).

2. The additional evidence received since the July 2008 decision is new and material, and the claim of service connection for impairment, left knee, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision dated in July 2008, the RO continued a prior denial of service connection for left knee impairment.  The claim had previously been denied in April 2003, April 2005, and May 2005.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, new and material evidence has been received.  The Veteran's claim to reopen was denied in July 2008 because there was no evidence of a left knee condition in service, and no evidence of a current disability.  Accordingly, in order to reopen the claim, there must be new evidence that relates to one of these bases for the prior denial.

The Veteran's October 2011 VA examination diagnosed the Veteran with left knee degenerative joint disease.  As this new evidence relates to a basis for the prior denial and, as shown below, could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist, reopening of the claim is warranted.  Shade, 24 Vet. App. at 118.
 
As new and material evidence has been received, reopening of the claim for service connection for impairment, left knee, is warranted.

ORDER

The application to reopen a previously denied claim of service connection for impairment, left knee, is granted.
REMAND

The Board finds that further development is required for the Veteran's claim of entitlement to service connection for left knee disability.  Records from the Veteran's active duty service treatment records note a January 1975 impression of left knee arthralgia.  Subsequent November 1993 records from the Veteran's Army Reserve service also note complaints of knee pain.  However, the Veteran's claims file does not contain a history of the Veteran's service in the Army Reserve, to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Upon remand, a history of the Veteran's Army Reserve service should be obtained, to include his ACDUTRA and INACDUTRA service.

The Veteran's representative asserts in her August 2016 appellate brief that the Veteran's October 2011 VA examination was inadequate.  Specifically, the brief notes that while the October 2011 VA examiner stated that the Veteran's 1999 surgical report noted no abnormalities other than the Veteran's medial meniscus tear, a review of the 1999 report shows that the surgeon noted fraying in the inner margin of the meniscus that required debridement.  A review of the May 1999 surgical report reflects that this contention is accurate.  As such, an addendum opinion is required from the physician who conducted the October 2011 examination, if available, so that this record can be fully considered.

As the claim for a temporary total 100 percent evaluation based on surgical or other treatment necessitating convalescence is related to left knee surgery, and entitlement to this benefit requires that the left knee disability be service connected, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Any outstanding treatment records should also be obtained and associated with the Veteran's claims file.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).  The most recent VA records are dated July 15, 2015.

Accordingly, the claims of entitlement to service connection for left knee disability and entitlement to a temporary total 100 percent evaluation are REMANDED for the following action:

1.  Request that the National Personnel Records Center (NPRC) or the Defense Finance and Accounting Service (DFAS) verify all periods of the Veteran's Reserve service, including when reserve service began and ended, and clearly delineating the periods of ACDUTRA and INACDUTRA, to include, if possible, a listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA.

2.   Obtain any outstanding treatment records related to the Veteran's left knee, to include VA records dated for the period after July 15, 2015.

3.  After the above is completed, provide the Veteran's claims file to the physician who provided the October 2011 VA examination, if available, for preparation of an addendum opinion as to whether the Veteran's left knee disability is related to active military service, to include any period of ACDUTRA or INACDUTRA, or manifested within one year of regular active duty service.  No additional examination of the Veteran is necessary, unless the physician determines otherwise.

The physician is requested to address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left knee disability had its onset in service or is otherwise related to service?  

(b) If not, is it at least as likely as not that the Veteran's left knee degenerative joint disease manifested within one year of the Veteran's regular active duty service?

The physician should provide a rationale for each opinion that takes into account all lay and medical evidence, to specifically include the May 1999 surgical report, and statements made by the Veteran.

4.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


